This case is before us on motion of the defendant in error to affirm the judgment on the record because plaintiff in error has not filed a brief in the Supreme Court on the merits of the case. Amended Rule 20 provides, in part as follows:
"When no brief has been filed by the plaintiff in error or appellant, within the time required by, or in accordance with, the rules hereinbefore set forth, the cause may be dismissed or costs imposed upon the party thus in default, upon motion of the defendant in error or appellee or by the *Page 493 
court of its own motion, or the judgment may be affirmed, unless, upon motion, for good cause shown, the court sees fit to permit additional time for the amendment of briefs filed or the filing of new briefs, in compliance with the requirements of the foregoing rules."
We have examined the record and, being advised of our opinion and judgment to be given in this regard, find that "according to the right of the case" the judgment should be affirmed and it is so ordered.
Affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.